Citation Nr: 1641514	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION
	
The Veteran served on active duty from January 1964 to March 1988.

These matters come before the Board of Veterans Appeals (Board) on appeal from June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that, although the RO adjudicated a claim for service connection for PTSD, the Board has characterized the claim as broadly as possible, to encompass any diagnosed psychiatric disability of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACTS

1. Although the Veteran claims to have an acquired psychiatric disorder, to include PTSD, as a result of his military service, the competent and credible evidence indicates that the Veteran does not currently have an acquired psychiatric disorder, to include PTSD.

2. Pertinent VA law and regulations prohibit direct service connection for the Veteran's diagnosed alcohol dependence.

3. The Veteran does not have a right eye disorder linked to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).

2. The criteria for service connection for a right eye disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in November 2009 for the right eye injury claim and another letter mailed in January 2010 for the acquired psychiatric disorder claim.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered. The Veteran has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran a VA examination addressing the nature and etiology of his right eye injury in July 2010, as well as a VA examination for an acquired psychiatric disorder in May 2010. The Board finds that the July 2010 examiner's opinion provides a clear conclusion as to the etiology of the Veteran's right eye injury with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Additionally, the May 2010 examiner's opinion provides a clear conclusion regarding the claim for service connection for an acquired psychiatric disorder. Therefore, the Board finds that both the May 2010 and July 2010 examination reports are adequate to adjudicate the service connection claims, and no further examination is necessary.  Thus, with regard to the Veteran's claim for service connection, the Board finds that VA has fully satisfied its duty to assist. 
II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Acquired Psychiatric Disorder 

The Veteran contends that he currently has PTSD as a result of experiencing enemy fire aboard the U.S.S. Benjamin Stoddard while serving in Vietnam.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). Id. [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5. The provisions of the interim final rule only apply, however, to all applications for benefits that VA receives or that are pending before the AOJ on or after August 4, 2014. Since VA received the Veteran's claim prior to that date, the DSM-IV is applicable.] 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

38 C.F.R. § 3.304 (f)(1). see also 38 U.S.C.A. § 1154 (b). The Board does acknowledge that, in the July 2010 rating decision, the RO conceded the occurrence of a combat-related stressor during active duty, as the Veteran received a Combat Action Ribbon for his service.  

The service treatment records do not contain any complaints, treatments, or findings related to an acquired psychiatric disorder, to include PTSD, during his period of active duty service.  Post-service treatment records indicate that he underwent screenings for PTSD in July 2004, July 2005, and August 2006, all of which resulted in negative findings.  The treatment providers noted that the Veteran reported and demonstrated no symptoms indicative of an acquired psychiatric disorder, to include PTSD.  He denied experiencing any nightmares, feeling detached from his surroundings, or avoiding situations that reminded him of a frightening event. 

A May 2010 VA examination opinion indicates that the Veteran reported being happy and satisfied with his life, and that he sometimes experiences PTSD symptoms on a daily or weekly basis.  He also reported that he had never undergone any previous mental health treatment and was not currently receiving such treatment.  The Veteran denied any post-military stressors or psychosocial consequences, as well as any current alcohol or substance abuse.  The VA examiner did not observe any evidence of thought process or communication impairment.  Additionally, the results of his psychological testing were inconsistent with a diagnosis of an acquired psychiatric disorder, to include PTSD.  

Furthermore, the Veteran did not demonstrate any indication of occupational or social impairment during the May 2010 VA examination.  The examiner opined that any symptoms the Veteran might experience do not impair his ability to function on a daily basis and are not the result of an in-service stressor.  Additionally, the VA examiner noted that the Veteran reported prior alcohol abuse, which ended in 1998.  In 2009, a screening for alcohol abuse produced negative results.  The VA examiner diagnosed him with prior alcohol dependence.

In this case, as explained below, the Veteran has not met the first essential criterion for service connection for acquired psychiatric disorder, to include PTSD; namely, a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this matter, each of the Veteran's PTSD screenings were negative for any indication of PTSD or its symptoms.  Additionally, the VA examiner concluded that the Veteran's symptoms did not interfere with his ability to function and that they were insufficient to diagnose the Veteran with an acquired psychiatric disorder.  Thus, a diagnosis of an acquired psychiatric disorder, to include PTSD, is not present in this case.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric order, to include PTSD.  Significantly, the post-service treatment records are silent as to any treatments or diagnoses related to any acquired psychiatric disorder, although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, an acquired psychiatric disorder, to include PTSD, and neither he nor his representative has presented or identified any such evidence or opinion.  

In the absence of any competent evidence of an acquired psychiatric disorder during the appeal period, the Board concludes the Veteran does not currently suffer from such a disability.  Without competent evidence of an acquired psychiatric order, to include PTSD, the Board must deny his claim.

The Board observes that the Veteran is competent to report that he experiences flashbacks and nightmares, but cannot make a diagnosis of an acquired psychiatric disorder, to include PTSD. A Veteran is competent to report his own symptoms or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The matter of a current diagnosis of an acquired psychiatric disorder, to include PTSD, is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The lay statements reporting flashbacks and nightmares of enemy fire while aboard the U.S.S. Stoddard have little, if any, probative value on the issue of whether he meets the DSM-IV criteria for a PTSD diagnosis or diagnosis of another psychiatric disorder.  Furthermore, the evidence of record does not show that the Veteran has the training or expertise to make such a diagnosis and nexus.  To the extent that the lay statements hold probative value, they are greatly outweighed by the impressions of the VA treatment providers, as well the opinion of the VA examiner, who possess greater expertise and training for diagnosing psychiatric disorders.

The Board notes that the VA examiner diagnosed the Veteran with alcohol abuse, though he has generally asserted that he discontinued drinking in 1998. Service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case. See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1 (n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse). Therefore, service connection for alcohol abuse is not warranted as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the Board must deny the claim for service connection for an acquired psychiatric disorder, to include PTSD. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Right Eye Disorder

The Veteran also asserts that he sustained an injury to his right eye during an explosion aboard the U.S.S. Stoddard in 1967 during active service.

The service treatment records contain several complaints of eye trouble.  Specifically, the Veteran sought treatment in October 1978, at which time he complained of blurred vision, watery eyes and poor night vision.  In April 1986, he sought treatment for issues with his night vision.  In January 1988, prior to discharge, treatment providers diagnosed him with slight macular degeneration.  

Post-service treatment records document multiple findings of deficiency with regard to the Veteran's eyesight.  Treatment providers noted his vision as impaired in November 1997 and April 2004.  Furthermore, treatment providers diagnosed him with early macular degeneration in December 2005 and March 2006.  

A private treatment provider noted that, in September 2009, the Veteran complained of blurry spots in both eyes for the previous three months, but denied any decrease in his vision.  At that time, the treatment provider found possible peripheral retinal scarring in the right eye.  He opined that the macular changes demonstrated by the Veteran were not characteristic of macular degeneration, and that he suspected that the in-service injury "may have contributed" to the current damage.  However, the treatment provider indicated that there should be continued follow-up to determine whether further signs of atrophy occurred in the right eye.  
A July 2010 VA examination report indicated that the decrease in the Veteran's right eye was most likely due to macular degeneration and that it was unlikely that the damage was caused by in-service trauma.  The examiner reasoned that further atrophy in the right eye had occurred, as the Veteran's visual acuity had decreased from 20/25 in September 2009 to 20/40 as of the date of the VA examination.  Thus, the examiner concluded that, because further atrophy of the right eye was demonstrated and the result of macular degeneration, it was not trauma induced.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disorder. While the evidence of record shows that the Veteran has a current diagnosis of a right eye disorder, the probative evidence of record demonstrates that the injury is unrelated to his service. 

The Board finds that the private opinion is too speculative in nature to resolve the issue before the Board. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  The private treatment provider's use of the phrase "may have contributed" fails to directly address the nexus of this claim with any degree of certainty.    

Conversely, the Board places great probative weight on the VA examiner's opinion that the Veteran's right eye difficulties are less likely than not related to service, as they are more likely due to the natural progression of macular degeneration.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. The private treatment provider's opinion made the finding of a nexus contingent upon a finding of further atrophy upon future examination.  As indicated in the VA examiner's opinion, further atrophy did, in fact, occur as evidenced by the decrease in the Veteran's visual acuity during the period of time between the two examinations.  The Board finds the VA examiner's opinion is the only competent and probative evidence of record as to the question of whether his right eye disorder is related to service.

The Board recognizes that the Veteran is competent to report the in-service injury, which resulted from an explosion when he was aboard the U.S.S. Stoddard.  Here, while the Veteran is competent to describe the current manifestations of his right eye disorder, as well as his in-service eye complaints and/or eye injury, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). In this regard, the diagnosis of a right eye disorder requires the administration and interpretation of eye testing. There is no indication that the Veteran possesses the requisite medical knowledge to perform eye testing or interpret their results.

For the foregoing reasons, the Board must deny the claim for service connection for a right eye disorder. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for acquired psychiatric disorder, to include PTSD is denied.

Service connection for a right eye disorder is denied.






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


